Case 5:20-cv-00110-RWS-CMC Document 20 Filed 03/05/21 Page 1 of 2 PageID #: 57



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

MICHAEL DENNIS ROUSSEL,                            §
                                                   §
               Plaintiff,                          §   CIVIL ACTION NO. 5:20-CV-00110-RWS-CMC
                                                   §
v.                                                 §
                                                   §
RICHELLE WALKER, ET AL.,                           §
                                                   §
               Defendants.                         §
                                                   §

                                              ORDER

        Plaintiff Michael Dennis Roussel, proceeding pro se, filed the above-styled and numbered

 civil action complaining of alleged violations of his constitutional rights. The case was referred to

 the United States Magistrate Judge in accordance with 28 U.S.C. § 636. Roussel complains he is

 in danger from a prison gang called the Aryan Brotherhood and that prison officials are not doing

 enough to protect him. He sought only injunctive relief, asking that he be placed in safer housing

 and not put back in general population.

        After review of the pleadings, the Magistrate Judge issued a Report recommending the

 lawsuit be dismissed as moot because Roussel has now been transferred to another unit (Docket

 No. 14). Roussel received a copy of the Report on January 29, 2021, but filed no objections. See

 Docket No. 19. Accordingly, he is barred from de novo review by the District Judge of those

 findings, conclusions, and recommendations and, except upon grounds of plain error, from

 appellate review of the unobjected-to factual findings and legal conclusions accepted and adopted

 by the District Court. Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352 (5th Cir. 2017).

        The Court has reviewed the pleadings and the Report of the Magistrate Judge and has

 determined that the Report is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.),
Case 5:20-cv-00110-RWS-CMC Document 20 Filed 03/05/21 Page 2 of 2 PageID #: 58



       .
 cert. denied, 492 U.S. 918 (1989) (where no objections to a Magistrate Judge’s Report are filed,

 the standard of review is “clearly erroneous, abuse of discretion and contrary to law.”). It is

 accordingly

        ORDERED that the Report and Recommendation of the Magistrate Judge (Docket No.

 18) is ADOPTED as the opinion of this Court. It is further

        ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

 as moot.

        So ORDERED and SIGNED this 5th day of March, 2021.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
